The plaintiffs below declared in this court, in debt on a judgment obtained by them in Pennsylvania, against the defendant below, before a certain John Johnson, Esq., an alderman and justice of the peace in and for the county of Philadelphia.
The defendant pleaded — 1. Nul tiel record. 2. Nil debet.
To the first plea, the plaintiffs took issue; and to the second, demurred generally.
In support of the issue on their part to the first plea, the plaintiff offered in evidence a paper writing, certified under the hand and seal (being a scroll or ink seal,) of the said John Johnson, Esq., to be a true transcript from his docket; and authenticated by the certificate of the prothonotary of the Court of Common Pleas for the county of Philadelphia, under the seal of the court, representing that the said John Johnson was, at the time of rendering the said judgment, an alderman and justice of the peace of the county of Philadelphia, duly commissioned and qualified, c., and to whose official acts full faith and credit ought to be given, c. To this was added the certificate of Edward King, Esq., president of the first judicial district of Pennsylvania, and presiding judge of the Court of Common Pleas, Orphans' Court, and Court of General Quarter Sessions of the Peace, for the county of Philadelphia, stating that the foregoing certificate and attestation made by the prothonotary of the said Court of Common Pleas, under his hand and the seal of the court, were in due form and by the proper officer. Then followed a further certificate of the prothonotary, under the seal of the court, that the honorable Edward King, at the time of making his said certificate, was president judge of the first judicial district of Pennsylvania, and presiding judge of the aforesaid courts, duly commissioned and sworn, c.
The defendants' counsel objected to the admissibility of the transcript in evidence. This, and the question arising on the demurrer, were heard before the court at the same time.
Mr. C. G. Ridgely, for the plaintiffs, argued, that although courts *Page 409 
of justices of the peace of other States may not be considered courts of record, their judgments are judicial proceedings within the meaning of Art. 4, Sec. 1, of the constitution of the United States, and the act of Congress of May 26, 1790; and when duly authenticated, full faith and credit must he given to them in each of the States. He then contended, that the present transcript was sufficiently authenticated.
In support of the demurrer, he argued that the judgment of a justice's court of another State, being a judicial proceeding to which full faith and credit must be given, it was in the nature of record evidence, and conclusive of the debt; and therefore nil debet was a bad plea. He cited 7 Cranch 481, Mills vs. Duryec; 3Wheat. 234, Hampton vs. Council; 6Wheat. 129, Mayhew vs. Thatcher, 1 KentCom. 260-2.
Mr. M. W. Bates, for defendant, argued, that the act of Congress does not provide for the authentication of records of justices of the peace; and, therefore, that the transcript now offered to the court must be proved according to the common law; that if this were the case of a record of the Court of Common Pleas for the county of Philadelphia, the certificate of the prothonotary of that court, and of judge King, the presiding judge, would, under the act of Congress, be a sufficient authentication; but as the prothonotary and judge have no authority to give certificates for the purposes now intended, such certificates are no evidence that John Johnson, Esq., is a justice of the peace, or that the alledged transcript certified by him, is a true copy from his docket; that the proper mode of proof on the part of the plaintiffs was to show by a certificate under the great seal of the State of Pennsylvania, attested by the Secretary of State, that John Johnson, Esq., was duly commissioned a justice of the peace, and then to prove by a witness who had compared it with the original, that the transcript now offered was a true copy from the justice's docket.
But supposing the proof offered is sufficient to show that John Johnson was a justice of the peace, and that the transcript is a true copy from his docket, it is further incumbent on the plaintiffs to show, that the subject matter of the suit was within the jurisdiction of the justice. This can be done only by the production of the statute of Pennsylvania, or an exemplified copy of the statute, creating such jurisdiction. (3 Wend. Rep. 267, Thomas vs.Robinson.)
Against the demurrer Mr. Bates argued, that courts of justices of *Page 410 
the peace of other States are not to he considered as courts of record; they do not proceed according to the course of the common law; and their judgments cannot he regarded as of higher import than judgments of foreign courts. To these the plea of nil debet has always been considered a proper plea. And it has been decided in some of the States, that in debt on a judgment of a justice's court in another State,nil debet is a good plea. (Leigh's N. P. 710, n.)
By the Court:
The act of Congress of May 26, 1790, which provides that the records and judicial proceedings of the courts of one State shall be proved or admitted in any other court within the United States, by the attestation of the clerk and the seal of the court annexed, if there be a seal, together with the certificate of the judge, chief justice or presiding magistrate, that the attestation is in due form; does not, in our opinion, contemplate the authentication of judgments of justices of the peace. In a justice's court, where there is no such officer as a clerk, the justice being the judge and the only officer, no such attestation and certificate as the act intends and prescribes, can be furnished. We have seen a note of the case of Bissell vs. Edwards, 5Day's Conn. Rep. 363, in which it is said, that in those States where a justice of the peace holds a court of record; where he is the sole justice and has no clerks, he may certify that he is the presiding magistrate and clerk of the court; that there is no seal; and that the attestation is in the usual form. A copy of his record thus certified, it is said, would be admissible in evidence. Whatever respect may be paid to this decision, it is sufficient to remark, that the present case does not come within it. The transcript here is certified according to the act of Congress of the 27th of March, 1804, which provides the mode of authenticating records and exemplifications of office books not appertaining to a court; but such authentication affords no proof that John Johnson is a justice of the peace, or that the transcript is a true copy from his docket. The plaintiffs ought to have furnished proof on these points, according to the common law rules of evidence. Not having done so, they fail on the plea of nul tiel record.
The judgments of justices of the peace of other States are not to be considered of greater dignity than the judgments of foreign courts, and therefore, it is our opinion that in an action of debt brought in *Page 411 
this State, on a judgment obtained before a justice of the peace of another State, nil debet is a proper plea.
                                     Judgment for defendant below.